Citation Nr: 0825849	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-37 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
July 1946.

This matter comes before the Board of Veterans' Appeals 
(BVA) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's November 2006 VA Form 9 requested a hearing 
before the BVA in Washington, D.C.  Although he was 
afforded a hearing with a Decision Review Officer at the 
local RO, he was not scheduled for a hearing before the 
Board per his request.  In a July 2008 letter, he again 
requested a hearing before the Board but indicated his 
preference that the hearing be held at the local RO (Travel 
Board hearing).  

The veteran has a right to a hearing before the issuance of 
a Board decision. 
38 U.S.C.A. § 7102, 7104; 38 C.F.R. §§ 3.103(a) and (c), 
19.9, 19.25, 20.704. The veteran must therefore be afforded 
this additional Travel Board hearing before a Veterans Law 
Judge prior to the Board's adjudication of his claim.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to 
schedule the appellant for a VA Travel 
Board hearing before a Veterans Law 
Judge at the RO in accordance with 
38 C.F.R. § 20.704.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).




